J-A28020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

VICKY HAGEL AND HAROLD RIETHMAN                            IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA
                             Appellants

                       v.

JOSEPH A. FALCONE, JR., AND PENN
FRAMING COMPANY INC. A/K/A PENN
FRAMING AND CONSTRUCTION
COMPANY, AND ERIE INSURANCE CO.

                             Appellees                             No. 614 EDA 2014


            Appeal from the Judgment Entered on February 7, 2014
              In the Court of Common Pleas of Delaware County
                         Civil Division at No.: 07-3039


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY WECHT, J.:                                   FILED DECEMBER 23, 2014

       Vicky Hagel and Harold Riethman (“Appellants”) appeal the trial court’s

February    7,   2014       order,   which     dissolved    with     prejudice   Appellants’

garnishment against Erie Insurance Co. (“Garnishee”) and entered judgment

in Garnishee’s favor. At issue in this case is Appellants’ effort to recover for

damages caused to their personalty by the substandard workmanship

provided    by    Appellee     Penn    Framing      Co.     Inc.    (“Penn   Framing”)    in

constructing Appellants’ house.                When Appellants obtained a default

judgment against Penn Framing, they sought to recover from Garnishee,1

____________________________________________


1
      Appellants reached a settlement and release of claims with Joseph A.
Falcone, Jr. Consequently, Falcone is not a party to the instant appeal.
J-A28020-14



which eventually resulted in the garnishment at issue. The issues presented

test the breadth of a series of recent holdings by our Supreme Court and

this Court, which collectively stand (at least) for the proposition that an

insurer has no duty to defend or indemnify its insured under an occurrence-

based commercial general liability (“CGL”) policy for claims based upon

workmanship when the damages in question arise from harm caused by

faulty workmanship to the work or product in question. We affirm.

       Because the order appealed from is in the nature of a summary

judgment proceeding, we begin with our standard of review:

       An appellate court may reverse the grant of a motion for
       summary judgment if there has been an error of law or an abuse
       of discretion. Since the issue as to whether there are no genuine
       issues as to any material fact presents a question of law, our
       standard of review is de novo; thus, we need not defer to the
       determinations made by the lower tribunals. Our scope of
       review, to the extent necessary to resolve the legal question
       before us, is plenary. We must view the record in the light most
       favorable to the non-moving party, and all doubts as to the
       existence of a genuine issue of material fact must be resolved
       against the moving party.

Millers Capital Ins. Co. v. Gambone Bros. Dev. Co., 941 A.2d 706, 712

(Pa.   Super.   2007)   (quoting   Chanceford   Aviation   Props.,   LLP.   v.

Chanceford Twp. Bd. of Supervisors, 923 A.2d 1099, 1103 (Pa. 2007)).




                                     -2-
J-A28020-14



       Appellants’ averments, viewed in the light most favorable to them,

support the following account.2 On March 22, 2002, Appellants entered into

a contract with Falcone for the construction of a home in Havertown,

Delaware County, Pennsylvania. Construction was completed in July 2002.

In August 2002, a storm struck the area, bringing rainfall that revealed a

damaging leak around the frame of a window in Appellants’ new house. The

same window continued to leak on various occasions between August 22,

2002, and March 27, 2005, causing water damage to the structure and

Appellants’ personalty. On each occasion, Appellants reported the damage

to Falcone, who attempted, on a number of occasions but in vain, to fix the

problem.

       On March 27, 2005, rain caused leaks around other windows, further

damaging the structure and Appellants’ personalty. Appellants reported the

new leak, but Falcone stopped responding to Appellants.            In May 2005,

Appellants informed Falcone that drywall had begun to separate from various

windows around the house.             Approximately six weeks later, Appellants

advised Falcone that the water continued to penetrate the house, and that

the damage was getting worse.            They also advised Falcone of their fears

regarding the growth of mold and fungus. Appellants further explained that
____________________________________________


2
     Appellants and the trial court disagree as to which of Appellants’
numerous complaints and amended complaints is operative in the instant
matter. See infra n.3. However, the factual accounts contained in the two
complaints are materially identical.



                                           -3-
J-A28020-14



leaks had developed around all of the windows on the east side of the house,

and that water had wicked into the attic, causing mold to grow.

       Appellants retained a professional engineer to inspect the home. The

inspection revealed that the windows had been improperly installed in

various particulars.      The inspector also noted that the stucco siding was

improperly installed and thinner than indicated, resulting in cracking that

increased the home’s vulnerability to water.             The inspector detected

excessive moisture readings in several areas around the house.

       Based upon the foregoing allegations, Appellants brought suit against

Falcone and Penn Framing in the Delaware County Court of Common Pleas,

whereafter Appellants and Falcone engaged in various pleadings and

numerous amendments to Appellants’ complaint.              Penn Framing did not

appear to defend itself.         For present purposes, it suffices to identify the

August 10, 2009 complaint as the operative complaint. 3,4                 Therein,

____________________________________________


3
       Appellants provide in their reproduced record a copy of a complaint
filed on August 3, 2009, and the docket reflects its entry. However, the
certified record does not contain that complaint. Instead, it contains an
August 10, 2009 complaint, at the top of which someone noted by hand
“entered twice.” The August 3, 2009 complaint contained in Appellants’
reproduced record is materially identical to the August 10, 2009 complaint.
According to the docket, on October 13, 2009, yet another complaint was
filed, although it, too, is missing from the certified record. On April 1, 2010,
the trial court entered an order reinstating what Appellants denominated
their third amended complaint, which we believe to refer to the earlier April
23, 2008 complaint that the trial court and Garnishee identify as the
operative complaint. See Trial Court Opinion, 5/14/2014, at 2; Brief for
Garnishee at 10 (citing the April 23, 2008 complaint).
(Footnote Continued Next Page)


                                           -4-
J-A28020-14



Appellants asserted negligence claims against both Falcone and Penn

Framing. Falcone filed an answer and new matter to Appellants’ complaint,

to which Appellants responded on December 11, 2009.

      On May 6, 2010, Penn Framing was served with Appellants’ third

complaint. However, Penn Framing did not respond.5 On August 18, 2010,

Appellants filed a praecipe for default judgment against Penn Framing,

pursuant to which judgment was entered against Penn Framing.

      On December 13, 2010, Falcone filed a motion for summary judgment.

On January 14, 2011, Appellants filed a response to Falcone’s motion as well

as their own motion for summary judgment against Falcone. On January 31,

2011, the trial court denied these motions as moot because Appellants and

Falcone had negotiated a settlement of Appellants’ claims against Falcone.



                       _______________________
(Footnote Continued)

       The August 10, 2009 complaint alleges only negligence against Falcone
and Penn Framing, omitting various contract, warranty, and Uniform Trade
Practices and Consumer Protection Law claims that were asserted in the
April 23, 2008 complaint. Before this Court, Appellants, who must establish
a basis upon which Garnishee had a duty to provide insurance coverage to
Penn Framing, rely upon only their negligence claims. Thus, we treat
Appellants’ more limited, August 10, 2009 complaint as the relevant
pleading.
4
      By 2009, Harleysville Insurance Company had assumed Appellants’
representation to recover moneys that Harleysville had remitted to
Appellants under the Appellants’ homeowners insurance policy.
5
     The docket indicates that Penn Framing also had been served with
several earlier complaints.



                                            -5-
J-A28020-14



         On March 21, 2011, the trial court held a non-jury trial to assess

Appellants damages vis-à-vis Penn Framing, which again did not appear. On

the same day, the trial court entered judgment for Appellants and against

Penn Framing in the amount of $177,135.33.

         On August 9, 2012, Appellants filed a praecipe for a writ of execution

against Penn Framing and Garnishee in the Erie County Court of Common

Pleas.     After further proceedings that need not be recited at length, on

March 26, 2013, Appellants filed a petition to amend their prior pleadings to

request entry of judgment against Garnishee. On April 16, 2013, Garnishee

filed a response.       Therein, Garnishee contended that Appellants were not

entitled    to   judgment     against    it    because    the      policy   underlying   the

garnishment did not offer coverage to Penn Framing for Appellants’ claims.

         By stipulation entered on January 9, 2014, the parties agreed that the

pending motions should be decided in the Delaware County court as though

they had been filed there ab initio. Finally, on February 7, 2014, following

supplemental briefing, the Delaware County Court of Common Pleas granted

Garnishee’s motion for judgment and to release property from attachment.

This timely appeal followed.           The trial court directed Appellants to file a

concise     statement    of   errors    complained       of   on     appeal   pursuant    to

Pa.R.A.P. 1925(b), and Appellants timely complied. On May 14, 2014, the

trial court issued its Rule 1925(a) opinion.

         Before this Court, Appellants set forth the following issues:




                                              -6-
J-A28020-14


      1.    Did the Honorable Trial Court commit an error of law in
            granting [Garnishee’s] Motion for Summary Judgment
            because the [CGL] Policy issued to [Penn Framing]
            provided coverage for the judgment assessed against Penn
            Framing for negligent work which damaged [Appellants’]
            property other than the work itself?

      2.    Did the Honorable Trial Court commit an error of law in
            granting [Garnishee’s] Motion for Summary Judgment as a
            matter of law because the . . . policy issued to [Penn
            Framing] provided “Completed Operations” coverage, and
            as such specifically provided coverage for damages and
            losses cause[d] by Penn Framing’s defective product or
            work?

Brief for Appellants at 4-5 (Appellants’ proposed answers omitted).

      In its Rule 1925(a) opinion, the trial court explained that the events

underlying Appellants’ complaint did not constitute “occurrences” as defined

in the CGL policy Penn Framing maintained with Garnishee. The trial court

found that this case was controlled by our Supreme Court’s decision in

Kvaerner Metals Division of Kvaerner U.S., Inc., v. Commercial Union

Insurance Co., 908 A.2d 888 (Pa. 2006), and progeny, which sought to

establish the scope of an “occurrence” as defined in CGL policies in language

materially identical to the definition in the policy sub judice.

      The trial court’s ruling, the parties’ arguments, and our disposition all

hinge upon our interpretation and application of our Supreme Court’s ruling

in Kvaerner, supra, as well as this Court’s subsequent decisions in

Gambone      Brothers,    supra,   Erie   Insurance     Exchange   v.   Abbott

Furnace Co., 972 A.2d 1232 (Pa. Super. 2009), and Indalex Inc. v.

National Union Fire Insurance Co. of Pittsburgh, Pennsylvania,


                                      -7-
J-A28020-14



83 A.3d 418 (Pa. Super. 2013).     In the former three cases, our Supreme

Court and this court traced and then refined the boundary around what

constitutes an “occurrence” for purposes of determining coverage and

indemnity obligations under a CGL policy. However, in Indalex, this Court

identified a circumstance under which a somewhat different definition of

“occurrence” imposed a coverage obligation upon an insurer under factual

circumstances bearing some similarity to the circumstances we face in the

instant case. Accordingly, we review those cases before taking up the trial

court’s ruling and the parties’ arguments.

      At issue in Kvaerner was a damaged coke battery built by Kvaerner to

specifications provided by Bethlehem Steel Corporation (“Bethlehem”).

See 908 A.2d at 891. According to Bethlehem, the completed battery was

defective.   Kvaerner, in turn, alleged that various defects had led to

improper movement of the roof of the battery, which, alone or in tandem

with a heavy rainfall, resulted in displacement and damage to the furnace.

Id. at 892-93. Kvaerner sought coverage from National Union based upon

its contention that it had not intended its methods or the rainstorms to have

caused the movement in the battery’s roof.       Kvaerner argued that the

damage to the battery was the result of an “accident” that was covered by

its CGL policies with National Union.   Id. at 892.   The trial court granted

National Union summary judgment on the basis that the events described

did not constitute an insurable occurrence under the policy.      This Court

disagreed, and reversed. See id. at 893-95.

                                    -8-
J-A28020-14



      Our Supreme Court restored the trial court’s entry of summary

judgment in National Union’s favor, providing the following analysis in

support of its ruling:

      It is well established that an insurer’s duties under an insurance
      policy are triggered by the language of the complaint against the
      insured. In Mutual Benefit Insurance Co. v. Haver, 725 A.2d
      743, 745 (Pa. 1999), we stated:

         A carrier’s duty to defend and indemnify an insured in a
         suit brought by a third party depends upon a
         determination of whether the third party’s complaint
         triggers coverage.

      Id. (citing Gen. Accident Ins. Co. v. Allen, 692 A.2d 1089,
      1095 (Pa. 1997)). This principle has been long held in this
      Commonwealth as well as in other jurisdictions. In Wilson v.
      Maryland Casualty Co., 105 A.2d 304, 307 (Pa. 1954), we
      explained:

         [T]he rule everywhere is that the obligation of a casualty
         insurance company to defend an action brought against
         the insured is to be determined solely by the allegations of
         the complaint in the action . . . .

      Id. (emphasis added).

                                   ****

      The interpretation of an insurance policy is a question of law that
      we will review de novo. See 401 Fourth St. V. Investors Ins.
      Co., 879 A.2d 166, 170 (Pa. 2005).           Our primary goal in
      interpreting a policy, as with interpreting any contract, is to
      ascertain the parties’ intentions as manifested by the policy’s
      terms. Id. “When the language of the policy is clear and
      unambiguous, [we must] give effect to that language.” Id.
      Alternatively, when a provision in the policy is ambiguous, “the
      policy is to be construed in favor of the insured to further the
      contract’s prime purpose of indemnification and against the
      insurer, as the insurer drafts the policy, and controls coverage.”
      Id. With these principles in mind, we shall review the terms of
      the Policies to determine when they required National Union to
      defend Kvaerner.


                                     -9-
J-A28020-14


      The pertinent portions of the National Union CGL policies under
      which Kvaerner claims coverage state:

         COVERAGE A.      BODILY INJURY AND PROPERTY DAMAGE
         LIABILITY

         1. Insuring Agreement

         a. We will pay those sums that the insured becomes
         legally obligated to pay as damages because of “bodily
         injury” or “property damage” to which this insurance
         applies. We will have the right and duty to defend any
         “suit” seeking those damages . . . .

         b. This insurance applies to “bodily injury” or “property
         damage” only if:

            (1) The “bodily injury” or “property damage” is
            caused by an “occurrence” that takes place in the
            “coverage territory;” . . .

      The Policies defined “property damage” as “[p]hysical injury to
      tangible property, including all resulting loss of use of that
      property.”    An “occurrence” was defined as “an accident,
      including continuous or repeated exposure to substantially the
      same or general harmful conditions.”

                                    ****

      Thus, National Union contracted to defend Kvaerner only when a
      “suit” or “proceeding” was brought against Kvaerner seeking or
      alleging damages for[,] inter alia, property damage [that] is a
      result of an “occurrence.”      An “occurrence,” in turn, is an
      accident. It is necessary, then, to examine whether the damage
      that is the impetus of this suit was caused by an accident, so as
      to constitute an occurrence under the policy.

Kvaerner, 908 A.2d at 897 (citations modified or omitted; footnote

omitted).

      Noting that the policies did not define “accident,” the Court used a

dictionary to construe “accident” in its “natural, plain, and ordinary sense”:




                                     - 10 -
J-A28020-14


      Webster’s II New College Dictionary 6 (2001) defines “accident”
      as “[a]n unexpected and undesirable event,” or “something that
      occurs unexpectedly or unintentionally.” The key term in the
      ordinary definition of “accident” is “unexpected.” This implies a
      degree of fortuity that is not present in a claim for faulty
      workmanship.

      Other courts have reached similar conclusions in the construction
      of the word ‘accident’ for the purposes of insurance coverage. In
      Snyder      Heating      v.    Pennsylvania        Manufacturers’
      Association Insurance Co., 715 A.2d 483 (Pa. Super. 1998),
      the insured sought a declaratory judgment that insurer’s CGL
      policy covered alleged liability for a breach of its agreement to
      maintain burners and boilers at a school’s physical plant. The
      relevant language of the policy was the same as that in this
      case. Id. at 485-86. The school allegedly suffered damage to
      its boilers due to insured’s failure to maintain them properly.
      The court held that there was no coverage under the language of
      the CGL policy because the complaint set forth solely claims for
      breach of contract.       Id. at 487.        The court explained,
      “[p]rovisions of a general liability policy provide coverage . . . if
      the insured work or product actively malfunctions, causing injury
      to an individual or damage to another’s property.”               Id.
      (emphasis in original). Contractual claims of poor workmanship
      did not constitute the active malfunction needed to establish
      coverage under the policy.

Id. at 897-98 (citations modified; footnote omitted); see id. at 898 (quoting

McAllister v. Peerless Ins. Co., 474 A.2d 1033, 1036 (N.H. 1984)) (“[T]he

fortuity implied by reference to accident or exposure is not what is

commonly meant by a failure of workmanship.” (emphasis and brackets

omitted)).

      The Court also cited the South Carolina Supreme Court’s decision in L-

J, Inc., v. Bituminous Fire & Marine Insurance Co., 621 S.E.2d 33

(S.C. 2005), for its rejection of coverage for the premature deterioration of a

roadway constructed by the insured: “[A]ll of the allegations raised in the


                                     - 11 -
J-A28020-14



complaint against L-J, Inc., including the negligence claims, were based

on faulty workmanship.” Kvaerner, 908 A.2d at 898 (citing L-J, 621 S.E.2d

at 36) (emphasis added).     The Kvaerner Court endorsed the distinction

identified in L-J:

      [A] CGL policy may provide coverage where faulty workmanship
      cause[s] bodily injury or damage to another property, but not
      in cases where faulty workmanship damages the work
      product alone. To permit coverage in such instances would
      convert CGL policies into performance bonds, which guarantee
      the work, rather than like an insurance policy, which is intended
      to insure against accidents.

908 A.2d at 898-99 (emphasis added) (citing L-J, 621 S.E.2d at 36-

37 & n.4); see also id. at 899 (citing additional cases).

      Turning to the facts in Kvaerner, the Court found that National Union

was not obligated to provide coverage.       Because Bethlehem’s suit against

Kvaerner “aver[red] only property damage from poor workmanship to the

work product itself,” and because faulty workmanship standing alone did not

constitute an accident, there had been no covered occurrence. Id. at 899.

      This Court’s first occasion to apply Kvaerner under facts similar to

those at bar came in Gambone Brothers, supra. In that case, a number of

plaintiffs brought suit against Gambone Brothers, a developer and builder of

housing developments. See 941 A.2d at 707-08. Each of the plaintiffs had

purchased a home in a Gambone Brothers development.          Their allegations

centered on the use of defective stucco, which caused water damage and

related problems. As such, both groups’ claims for breach of contract and



                                    - 12 -
J-A28020-14



warranty, negligence, strict liability, fraud, and UTPCPL violations were

founded upon allegations of faulty workmanship. Id. at 708-10.

      Gambone Brothers sought coverage from Millers Capital Insurance

(“Millers”) and were denied. Millers then sought a declaratory judgment that

it did not owe coverage to Gambone Brothers.           The trial court, applying

Kvaerner, determined that Millers had no coverage obligation to Gambone

Brothers. Id. at 709-10.

      Before this Court, Gambone Brothers sought to distinguish Kvaerner

on the basis that the underlying actions did “not merely involve claims for

faulty workmanship that led to the failure of the stucco exteriors but also

involve[d] claims for ancillary and accidental damage caused by the resulting

water leaks to non-defective work inside the home interiors.”       Id. at 713.

This Court rejected the proposed distinction.         Rather than treat interior

damage arising from defective workmanship on the exterior of a house as an

“occurrence,” we recognized the resultant damage as affecting “the interior

of the larger product—in this case, the home interiors,” id., rendering the

facts on all fours with those at issue in Kvaerner.

      We further elaborated as follows:

      [T]he weight of common sense collapses the distinction
      Gambone [Brothers] attempts to create. The Kvaerner Court
      held the terms “occurrence” and “accident” in the CGL policy at
      issue contemplated a degree of fortuity that does not accompany
      faulty workmanship.     In reaching this holding, the Court
      suggested that natural and foreseeable acts, such as rainfall,
      which tend to exacerbate the damage, effect, or consequences
      caused ab initio by faulty workmanship also cannot be


                                    - 13 -
J-A28020-14


      considered sufficiently fortuitous to constitute an “occurrence” or
      “accident” for the purposes of an occurrence[-]based CGL policy.

Id. (citations omitted or modified). Consequently, we concluded that Millers

had no obligation to defend or indemnify Gambone Brothers.

      The next time we applied Kvaerner in a manner that bears upon the

instant case came in Abbott Furnace, supra. In that case, Erie’s insured,

Abbott Furnace, manufactured an annealing furnace for another company,

IMI, to produce magnetic laminations. When the furnace proved defective,

IMI allegedly sustained damages not only to the furnace but also to

laminations, including some that had been shipped to IMI customers,

resulting in various economic injuries. See 972 A.2d at 1234-35. IMI filed

suit in federal court. Abbott Furnace sought coverage under its CGL policy,

which Erie denied. The federal litigation resulted in a settlement pursuant to

which Abbott Furnace agreed to pay IMI $450,000. Abbott Furnace alleged

that it had incurred legal fees of nearly $800,000.

      Erie then filed a declaratory judgment action against Abbott Furnace.

Id. at 1235. Therein, Erie alleged that IMI’s pleadings did not establish an

occurrence that would trigger coverage, and that coverage also was barred

by certain policy exclusions. Abbott Furnace answered and counterclaimed

for declaratory judgment, contending that IMI had, in fact, pleaded an

occurrence.   Relying upon Kvaerner, the trial court granted Erie’s motion

for summary judgment, and Abbott Furnace appealed. Id. at 1236. Among

the issues Abbott Furnace raised before this Court was the following:



                                    - 14 -
J-A28020-14


       Whether the trial court erred in entering summary judgment in
       favor of [Erie] and holding that [Erie] had no duty to defend or
       indemnify [Abbott Furnace] in the lawsuit filed by [IMI] . . .
       where IMI’s complaint included allegations that an annealing
       furnace    manufactured     by    [Abbott    Furnace]    actively
       malfunctioned and caused physical damage to, inter alia, IMI’s
       tangible personal property other than the annealing furnace
       itself.

Id.

       We began by considering Abbott Furnace’s claim that, because IMI’s

complaint asserted negligence as well as faulty workmanship and damages

to    property other than the     annealing furnace    itself,   the   case   was

distinguishable from Kvaerner and coverage was due.              Reviewing IMI’s

complaint, we found it consistent on its face with Abbott Furnace’s

averments.     However, we noted that, “[w]hen a plaintiff alleges that a

defendant committed a tort in the course of carrying out a contractual

agreement, Pennsylvania courts examine the claim and determine whether

the ‘gist’ or gravamen of it sounds in contract or tort.” Id. at 1238 (citing

Penna. Mfrs.’ Ass’n Ins. Co. v. L.B. Smith, Inc., 831 A.2d 1178, 1182

(Pa. Super. 2003)).    “As a practical matter,” we explained, “the doctrine

precludes plaintiffs from recasting ordinary breach of contract claims into

tort claims.” Id.

       We then found that the gist of IMI’s action against Abbott Furnace lay

in contract:

       Although IMI did reference [Abbott Furnace’s] negligence in
       Count VI of its second amended complaint, we find, as did the
       trial court, that a negligence claim was not adequately pleaded
       in this instance. IMI’s claim that [Abbott Furnace] had a duty to

                                    - 15 -
J-A28020-14


     apprise IMI of the design defects experienced by IMI’s
     competitor or, at least, had a duty to not design the furnace in
     the identical or similarly defective manner arose from the mutual
     agreement between the parties regarding the specific requested
     purpose and design of the furnace. Specifically, before ordering
     a furnace from [Abbott Furnace], IMI advised [Abbott Furnace]
     of its specific needs and intended use. The damage to IMI’s
     laminations resulted from [Abbott Furnace’s] contractual
     breach in failing to design the furnace in accordance with
     IMI’s requested needs and intended use. This is not a
     situation in which the tortious conduct was the “gist” of the
     action and the contract was merely collateral to the conduct.
     Accordingly, the claim should be limited to a contract claim . . .

Id. at 1239 (emphasis added; citations omitted). On that basis, we affirmed

the trial court’s grant of summary judgment to Erie.

     We further developed our post-Kvaerner “occurrence” jurisprudence

in Indalex. In that case, the underlying claims involved allegations that the

appellant manufactured defective windows that resulted in water leakage

and attendant damage, including mold, as well as personal injury.           The

insurer, National Union, denied coverage on the basis that there was no

occurrence as that term was used in the policy. Relying upon Kvaerner, the

trial court granted summary judgment to National Union.        See 83 A.3d

at 419-20. Indalex appealed.

     After providing the now-familiar account of Kvaerner, we called

attention to another aspect of the Supreme Court’s decision in that case:

     The Court further supported its holding . . . by quoting from a
     law review article by Roger C. Henderson, as follows:

        The risk intended to be insured [by CGL policies] is the
        possibility that the goods, products or work of the insured,
        once relinquished and completed, will cause bodily injury
        or damage to property other than to the completed work

                                   - 16 -
J-A28020-14


        itself and for which the insured by [may] be found liable.
        The insured, as a source of goods or services, may be
        liable as a matter of contract law to make good on
        products or work which is defective or otherwise unsuitable
        because it is lacking in some capacity. This may even
        extend to an obligation to completely replace or rebuild the
        deficient work or product. This liability, however, is not
        what the coverages in question are designed to protect
        against. The coverage is for tort liability for physical
        damages to others and not for contractual liability of
        the insured for economic loss because the product or
        completed work is not that for which the damaged person
        bargained.

        Insurance Protection for Products Liability and Completed
        Operations; What Every Lawyer Should Know, 50 Neb.
        L. Rev. 415, 441 (1971).

     Kvaerner, 908 A.2d at 899 n.10 (emphasis added). Thus, the
     Kvaerner Court’s decision was also based on the fact that the
     underlying complaint contained only claims for breach of
     contract and breach of warranty.

Indalex, 83 A.3d at 422-23 (citations modified). This Court then went on to

observe that the same was true of the claims asserted in Gambone

Brothers. Id. at 423.

     Turning then to this Court’s decision in Abbott, we acknowledged that,

in that case, unlike in Kvaerner and Gambone Brothers, the underlying

complaint sought compensation for damages to property other than that

which was faulty. However, we noted that our decision in Abbott focused

upon the inadequacy of the pleadings to establish a claim for negligence,

which compelled this Court in Abbott to find that the claims more properly

lay in breach of contract. That is to say, in Indalex, we interpreted Abbott

not as categorically precluding coverage for negligence claims arising from


                                   - 17 -
J-A28020-14



damages caused by a faulty product or faulty workmanship to property other

than the work or product alleged to have caused the damages, even with

respect to a contractual counterparty, but rather as having found the

underlying complaint insufficient to warrant recognizing the claim as

something more than a contract claim in tort’s clothing—i.e., that the gist of

the action, under those particular facts, was contract-based. We concluded

that Indalex was distinguishable from Kvaerner, Gambone Brothers, and

Abbott:   “As acknowledged by the trial court in this case, the Kvaerner

holding was limited to situations ‘where the underlying claims were for

breach of contract and breach of warranty, and the only damages were to

the [insured’s] work product.’” Indalex, 83 A.3d at 424 (citation omitted).

      We also added the following reasoning:

      [T]he policy at issue here includes in the definition of occurrence
      the subjective language “[a]s respects Bodily Injury or Property
      Damage, an accident, including continuous or repeated exposure
      to conditions, which results in Bodily Injury or Property Damage
      neither expected nor intended from the standpoint of the
      Insured.” Commercial Umbrella Policy, at ¶ H(1) (emphasis
      added). However, the policy at issue in Kvaerner contained no
      such subjective definition. See Kvaerner, 908 A.2d at 897
      (stating that the policy defined occurrence as “an accident,
      including continuous or repeated exposure to substantially the
      same or general harmful conditions”). Moreover, Appellee points
      out in its brief that the trial court stated “the key term in the
      ordinary definition of ‘accident’ is ‘unexpected.’” The policy at
      issue provides that it is the insured’s subjective viewpoint, and
      damages such as mold[-]related health issues were arguably not
      expected.

                                   ****

      Construing the policy in a manner that gives effect to all of its
      language, we conclude that Appellee is obligated to defend

                                    - 18 -
J-A28020-14


      Appellants. Simply stated, because Appellants set forth tort
      claims based on damages to persons or property[] other than
      the insured’s product, we cannot conclude that the claims are
      outside the scope of the coverage.

Id. at 424-25 (citations modified or omitted).

      Having established this doctrinal background, we may turn to

Appellants’ arguments in the instant matter. In support of their first issue,

concerning the existence of an insurable occurrence under Garnishee’s

policy, Appellants set forth a number of bases upon which to distinguish

Kvaerner and Gambone Brothers and analogize this case to Indalex. In

particular, Appellants focus upon the distinction between damages to the

product alleged to be faulty and damages to other property or personal

injury that appeared to be material to the Kvaerner and Gambone

Brothers rulings. Brief for Appellants at 13-15.

      Appellants assert an additional contractual basis upon which to

distinguish this case from Kvaerner and Gambone Brothers:                  The

absence of any contract between Appellants and Penn Framing precluded

Appellants from seeking to recover from Penn Framing via contract claims.

Thus, Appellants’ only recourse against Penn Framing lay in negligence,

precluding a finding that the gist of their action lies in contract. Id. at 16-

17.

      Finally, Appellants contend that, were we to find that Kvaerner is

controlling in this case, we would set bad policy:

      There is an occurrence in this matter because the loss to the
      Appellants is damage caused to property owned by Appellants

                                    - 19 -
J-A28020-14


      other than the work Penn Framing performed framing Appellants’
      home and installing the windows . . . .        That damage is
      fortuitous even if the loss to Penn Framing’s work is not—the
      damage to the furniture, window coverings, stucco, insulation
      and drywall and other personal property of Appellants
      represented by the judgment is accidental.            From the
      perspective of . . . Appellants, had the framing been performed
      improperly and an actual window fell on someone, that would
      have been a covered loss to a person[;] leaking [that] causes
      property damage to something other than the work performed
      by Penn Framing would likewise be within the reasonable
      expectations of coverage.

      [Garnishee’s] extension of this interpretation of “occurrence”
      would have dangerous and unsettling consequences.             For
      example, if a subcontractor improperly installed a gas heater
      which subsequently exploded—would there be no coverage for
      either loss of life or personal property from the resulting
      explosion under a CGL policy because there was no
      “occurrence”? Would a subcontractor hired to build a private
      damn [sic] on a property not be held liable for personal property
      damage resulting from a dam[] breach? . . . Such results would
      be absurd and clearly not contemplated by Kvaerner.

Id. at 18-19.

      Garnishee argues that Kvaerner’s rationale sweeps more broadly than

just those circumstances where the plaintiff has a contractual relationship

with the defendant-insured: Whether there is an underlying contract or not,

no coverage will lie for a claim arising out of a claim of faulty workmanship.

See Brief for Garnishee at 13-14. Based upon that premise, Garnishee then

endeavors to analogize this case to Gambone Brothers, an analogy that

undisputedly gains strength if the lack of a contract between Appellants and

Penn Framing is immaterial, as Garnishee suggests that it is. Garnishee also

reviews a number of cases that do not bind this Court, including non-



                                    - 20 -
J-A28020-14



precedential memoranda decisions by this Court and federal cases, that

rejected the distinction that Appellants would have us draw between

Gambone Brothers and the instant matter.                Id. at 18 (discussing

Specialty Surfaces Int’l v. Continental Cas. Co., 609 F.3d 223 (3d Cir.

2010); Westfield Ins. Co. v. Belleveue Holding Co., 856 F. Supp.2d 683

(E.D.Pa. 2012); Mid-Continent Ins. Co. v. Neves Constr., Inc., 3313 EDA

2010 (Pa. Super. July 8, 2011) (unpublished); Certain Underwriters at

Lloyd’s London v. Berzin, 1728 EDA 2010 (Pa. Super. April 5, 2011)

(unpublished)).       Specifically, Garnishee maintains that each of those cases

interpreted Kvaerner’s and Gambone Brothers’ holdings as hinging not

upon privity of contract or the distinction between damages to the allegedly

unworkmanlike work itself, but rather upon the definition of “accident,” as

utilized in the definitions of occurrence in the policies at issue, which

definitions were materially identical to each other and to the definition at

issue in this case:

      [T]he issue is not whether the claim is described as contractual
      or tortious, as selected by a plaintiff. Rather, the key point
      concerns whether the claim is based on defective workmanship.
      As the Supreme Court stated in Kvaerner, 908 A.2d at 899,
      “the definition of ‘accident’ required to salvage an ‘occurrence’
      under the policy cannot be satisfied by claims based upon faulty
      workmanship.” Likewise, the Pennsylvania Superior Court in
      Gambone Brothers, 941 A.2d at 718, stated that “‘occurrence’
      refers to [an] ‘accidental’ phenomenon—not claims predicated on
      allegations of faulty workmanship.” [Appellants’] attempt to
      create an illusory distinction in this regard has no basis and
      should be disregarded.

Brief for Garnishee at 21.

                                       - 21 -
J-A28020-14



     Garnishee also rejects Appellants’ reliance on Indalex.         Brief for

Garnishee at 22-28.     First, Garnishee notes the distinct definition of

“occurrence” in Indalex, which differed relative to the foregoing cases.

While occurrence is defined by the policy at issue in this case as “[a]n

accident, including continuous or repeated exposure to substantially the

same general harmful conditions,” the policy in Indalex defined occurrence

as follows:   “As respects bodily injury or property damage, an accident,

including continuous or repeated exposure to conditions, which results in

bodily injury or property damage neither expected nor intended from the

standpoint of the insured.”    Brief for Garnishee at 25 (quoting Indalex,

83 A.3d at 424-25).    Garnishee notes that this Court observed that this

introduced a subjective element to the definition that is absent from the

instant, more conventional definition of occurrence, which contains no such

language, and contends that we found that distinction dispositive in

distinguishing Indalex from Kvaerner.       Id. at 25-26.   Finally, Garnishee

notes that Indalex took the form of a defective product claim, which this

Court characterized as a claim involving “an ‘active malfunction,’ and not

merely bad workmanship.”      Id. at 26 (quoting Indalex, 83 A.3d at 424);

see Kvaerner, 908 A.2d at 898 (citing Snyder Heating for the proposition

that “[c]ontractual claims of poor workmanship did not constitute the active

malfunction needed to establish coverage under the policy”).

     Kvaerner, Gambone Brothers, and Abbott appear to have left open

the door to a finding of an occurrence where unworkmanlike construction

                                   - 22 -
J-A28020-14



causes damage to property other than the work itself, and we discern no

binding precedent that conclusively rejects this possibility.6   However, the

United States Court of Appeals for the Third Circuit at least twice has cited

Kvaerner and Gambone Brothers as foreclosing that possibility when the

underlying allegations arise from faulty workmanship.        In Nationwide

Mutual Insurance Co. v. CPB International, Inc., 562 F.3d 591 (3d Cir.

2009), a case with a fact pattern materially identical to Gambone

Brothers, the court of appeals held as follows:

       In Gambone Brothers, the insured was a housing developer,
       and the plaintiffs in the underlying action alleged that faulty
       construction resulted in severe leaking [that] damaged the
       interior of their homes. 941 A.2d at 713. The insured conceded
       that “Kvaerner stands for the broad principle that an insurance
       claim under an occurrence[-]based CGL policy that defines the
       ‘occurrence’ as an accident cannot be premised on a claim of
       faulty workmanship,” id. at 713, but contended that the
       underlying action “involve[d] claims for ancillary and accidental
       damages caused by the resulting water leaks to . . . the home
       interiors,” and that those claims alleged an ‘occurrence’ even
       though the damage to the” home exterior did not. Id. The
       Superior Court did “not see any merit in the distinction [the
       insured] attempt[ed] to create.” Id. Instead, the Superior
       Court interpreted the Kvaerner decision as stating that “natural
____________________________________________


6
      In this regard, Garnishee’s attempt to analogize this case to our
determination in Gambone Brothers that the claims involved damage to
the product at issue, i.e., the house taken as a whole, and hence were fully
remediable in a contract action, is infirm. Here, the house is Falcone’s
product; Penn Framing’s product is the framing, windows, and perhaps other
portions of the house, but undisputedly less than the house as a whole.
Hence, any damage to parts of the house unrelated to framing, windows,
and any other work performed by Penn Framing, is damage to Appellants’
personalty.




                                          - 23 -
J-A28020-14


      and foreseeable acts . . . which tend to exacerbate the damage,
      effect, or consequences caused ab initio by faulty workmanship
      also cannot be considered sufficiently fortuitous to constitute an
      ‘occurrence’ or ‘accident’ for the purposes of an occurrence
      based CGL policy.” Id.

Nationwide Mut., 562 F.3d at 597 (citations modified).            However, in

Nationwide Mutual, it is not clear that any of the plaintiffs sought to

recover for more than the damage to the homes that were caused by the

builder’s allegedly unworkmanlike construction.

      In Specialty Surfaces, supra, the court of appeals read Gambone

Brothers equally expansively.      In that case, the insured was sued for

damages associated with its work installing portions of a playing surface at

an athletic facility. In no uncertain terms, the claimants sought damages for

consequential damages to property other than the property that the insured

had installed.   Once again, though, the court of appeals read Gambone

Brothers to preclude coverage, in effect predicting that our Supreme Court

would do the same when presented with that precise question:

      The insured insists that Gambone Brothers is distinguishable
      from [the instant] case because the plaintiffs there did not allege
      damage beyond the structure of the house, which was the work
      product of the insured. This argument, however, ignores that
      the Gambone Brothers court, following Kvaerner, clearly
      focused on whether the alleged damage was caused by an
      accident or unexpected event, or was a foreseeable result of
      the faulty workmanship[,] when deciding whether the policy
      covered the damage. Here, water damage to the subgrade[,
      which was not installed by the insured,] was a foreseeable result
      of the failure [of the insured] to supply a suitable liner or to
      ensure the proper manufacture and installation of the synthetic
      turf and subdrain system.



                                    - 24 -
J-A28020-14



609 F.3d at 239 (nomenclature modified; emphasis added).          If we adopt

Specialty Surfaces’ analysis, we must affirm the trial court’s ruling.      In

that case, as in the matter sub judice, the issue was water damage to

personalty caused by a failure of workmanship in a separate product.

      The only case that arguably provides Appellants safe harbor from

Kvaerner and Gambone Brothers, and might lead us to depart from the

sound reasoning of the court of appeals in Nationwide Mutual and

Specialty Surfaces, is Indalex. However, we do not agree with Garnishee

that Indalex hinged upon the element of subjectivity in the underlying

policy’s definition of occurrence.     Although we nominally rejected the

proposition that the language of the definition in Indalex was materially

identical to the definition at issue in Kvaerner, 83 A.3d at 424, we also cited

approvingly the appellee’s observation that “the key term in the ordinary

definition of ‘accident’ is ‘unexpected.’” Id. at 425. These propositions are

difficult to reconcile, inasmuch as the phrasing that introduced what we

identified as a subjective element to the policy language, “neither expected

nor intended from the standpoint of the [i]nsured,” coincided with what we

acknowledged in the same breath is inherent in the definition of accident,

i.e., “unexpected.” In any event, the most critical element in Indalex was

that the appellant’s claims were product-liability/tort claims that were

“based on damages to persons or property, other than the insured’s

product.” Id. Such claims are absent here, where workmanship is at issue,




                                     - 25 -
J-A28020-14



rather than an active malfunction or product liability, as such.      Hence,

Indalex cannot carry the day for Appellants.

       We conclude that the Third Circuit decision in Specialty Surfaces

aptly analyzed Kvaerner and progeny. Simply put, it is foreseeable that a

failure of workmanship that leaves a house’s envelope compromised and,

therefore, vulnerable to water penetration, may be damaged thereby.        It

further is foreseeable that water penetration may damage the home as well

as property, and even people, contained within it.7        Thus, Appellants’

judgment against Penn Framing was not covered by Garnishee’s policy, and

Appellants may not recover from Garnishee.

       This leaves us to address Appellants’ second issue, which concerns

Appellants’ contention that Garnishee owed Penn Framing coverage, if not

____________________________________________


7
      Although Appellants pleaded personal injury as well as property
damages, before this Court, Appellants do not argue that the judgment
entered against Penn Framing, or the damages associated therewith, arose
due to personal injury. See Brief for Appellants at 21 (distinguishing
Indalex: “The only difference in the case sub judice is that there is no
allegation of personal injury.”). In another case, a distinction between
property damage and personal injury might warrant separate analyses of
foreseeability as to each. While leakage arising from a poorly installed
window plainly is foreseeable, at least one Pennsylvania court has found that
personal injury arising from the growth of mold arising from such a leak is
not. See, e.g., Crumm v. K. Murphy & Co. Inc., 10 Pa. D. & C.5th 268,
280 (Lancaster Cty. C.C.P. 2009) (“Damages for personal injuries arising
from an alleged exposure to toxic mold are not such that would naturally
and ordinarily arise from a breach of contract to construct a home nor is
there any evidence that these damages were reasonably foreseeable and
within the contemplation of the parties at the time the contract was
formed.”). We need not address that question in the instant case.



                                          - 26 -
J-A28020-14



directly under its bodily injury and property damage provision, then under

its Products/Completed Operations coverage.        The trial court rejected this

argument on the basis that Appellants had failed to establish the existence

of such coverage under the policy “in law and in fact,” but further noted

that, even had they done so, Garnishee still would not owe coverage

because such coverage depends upon the existence of an occurrence as

defined in the policy.

      Appellants assert that such coverage exists because it is referred to in

the declarations page of the policy and defined elsewhere in the policy. Brief

for Appellants at 21-22. Notably, Garnishee does not dispute the existence

of such coverage.        Brief for Garnishee at 29 (“[Garnishee] has never

contested that such coverage exists . . . .”).

      Both parties cite Friestad v. Travelers Indemnity Co., 393 A.2d

1212 (Pa. Super. 1978), to explain the purpose of such coverage:

      “Completed Operations” supplements “premises-operations” and
      refers to injuries or losses which arise after a jobsite has been
      returned to the control of the premises’ owner. The “Products
      Hazard” also requires the insured’s relinquishment of control of a
      product, coupled with an injury or loss away from the normal
      business premises. The principal thrust of completed operations
      is the insured’s provision of a service, while the principal thrust
      of the products hazard is the insured’s manufacture or sale of a
      product.

Friestad    v.   Travelers    Indem.    Co.,     393   A.2d   1212,   1213   n.2

(Pa. Super. 1978).




                                     - 27 -
J-A28020-14



      Under the CGL policy sub judice, “products-completed operations

hazard” is defined in relevant part as follows:

      a.    Includes all “bodily injury” and “property damage”
      occurring away from premises you own or rent and arising out of
      “your product” or “your work” except:

         1) Products that are still in your physical possession; or

         2) Work that has not yet been completed or abandoned.

Commercial General Liability Form at 11-12 ¶ V.16.

      Aside from a rehash of their claims regarding their lack of contractual

relationship with Penn Framing, the relevance of which to this issue is

unclear, Appellants’ argument consists entirely of the following bald

assertions:

      By paying a premium for Products/Completed Operations
      coverage, Penn Framing expressly desired coverage for at least
      one claim that was raised by [Appellants] in the underlying
      matter, to wit, the leaking around the windows caused damage
      to Appellants’ furniture and structures and materials in the home
      [that] were not installed by Penn Framing. By accepting the
      premium payments, [Garnishee] agreed to provide a defense of
      such claims and indemnity for such claims proven [sic]. Instead
      [Garnishee] knowingly abandoned its insured, Penn Framing, in
      the underlying matter when it had actual notice of the claims
      and cannot argue that there is no coverage now.

                                    ****

      The type of loss contemplated by Products/Completed
      Operations coverage occurred here—after Penn Framing finished
      its job on [Appellants’] home, its work/product caused damage
      to [Appellants’] personal property . . ., where it performed its
      work/installed its product. To hold otherwise would make this
      entire coverage illusory.

Brief for Appellants at 23-24.

                                     - 28 -
J-A28020-14



      The problems with this claim arise from the paucity of legal argument

and the lack of citations of relevant case law and documents.            See

Pa.R.A.P. 2119(a)-(c).    Appellants advert to the definition of “completed

operations” in the policy, as set forth above, but make no effort to explain

why this definition—which is in definitional section V, and set off from the

separate section I concerning coverages—warrants coverage where the

policy’s general coverage for bodily injury and property damage, which is

found in the coverages section, does not.

      In any event, Appellants have no material argument that such

alternative coverage (if it even is, in fact, alternative coverage under the

circumstances presented) is excluded from the necessity that the events

triggering coverage constitute an occurrence as defined in the policy.

Absent a winning argument on that point, we must conclude that any such

coverage in this occurrence-based policy is precluded for the same reasons

set forth, supra, in our rejection of Appellants’ first issue.   Accordingly,

Appellants’ second issue, too, must fail.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2014


                                     - 29 -